Citation Nr: 1211281	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  06-22 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for bipolar disorder.


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel



INTRODUCTION

The Veteran had active service from October 1983 to November 1988. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the VA RO in Chicago, Illinois, that 
granted entitlement to service connection for bipolar disorder and assigned a 50 percent rating, effective September 13, 2004.  The Veteran appealed the assignment of the initial evaluation for that benefit.

In a December 2009 rating decision, the RO granted entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  The RO also increased the Veteran's evaluation for bipolar disorder to a 70 percent rating, effective September 13, 2004 (date of claim).  In a January 2010 notice letter accompanying that rating decision, the RO informed the Veteran that the decision was considered a complete grant of benefits on appeal with the issue of evaluation of his service-connected bipolar disorder without review by the Board.  However, the Board notes that the issue of entitlement to a higher disability evaluation based upon an initial grant of service connection remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993); Fenderson v. West, 12 Vet. App. 119 (1999). 

The Board notes that the Veteran has had numerous representatives during the course of this appeal.  In July 2010, his attorney of record (Brandon M. Duncomb) withdrew his representation pursuant to 38 C.F.R. § 14.631(c).  Mr. Duncomb indicated that the Veteran was made aware of this action.  A copy of this letter was also sent to the Veteran.  In a letter dated in September 2010, the RO advised the Veteran that his appeal was being forwarded to the Board, and that he had the right to appoint a new representative.  The Veteran has yet to respond. 

In November 2010, the Board remanded this matter to the RO via the Appeals Management Center (AMC) for additional development and readjudication. 

The Board further observes that the issue of entitlement to service connection for multiple skin tags of the eyes has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 


FINDING OF FACT

Bipolar disorder is manifested by depression, anxiety, mood swings, irritability, sleep impairment, poor concentration, inability to handle stress, difficulty establishing and maintaining relationships, and a prior isolated suicide attempt; however, total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation or own name, has not been established. 


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 70 percent for bipolar disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9432 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In a March 2008 rating decision, the RO granted entitlement to service connection for bipolar disorder, type II, assigning a 50 percent rating, effective September 13, 2004.  The Veteran appealed the assignment of the initial evaluation for that benefit.  Thereafter, in a December 2009 rating decision, the RO increased the Veteran's evaluation for bipolar disorder to a 70 percent rating, effective September 13, 2004.  

The Veteran was notified of the provisions of the VCAA by the RO in correspondence dated in October 2004 and July 2005.  Those pre-adjudication letters notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, and provided other pertinent information regarding VCAA.  

The Veteran's claim for an initial rating arises from his disagreement with the initial evaluation assigned for his bipolar disorder disability following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

With respect to the Dingess requirements, in April 2006, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  With that notice, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  

Next, VA has a duty to assist a veteran in the development of his claim.  This duty includes assisting him in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The RO has obtained service treatment records, VA treatment records, and records from the Social Security Administration (SSA).  The Veteran (and his family members) submitted multiple written statements discussing his contentions and private treatment records.  The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was also provided with VA examinations in January 2006 and December 2007.  The Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  The VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and provided the information necessary to evaluate his service-connected bipolar disorder under the applicable rating criteria.  The Veteran failed to report for a VA mental disorders examination scheduled in December 2010.  

When a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  38 C.F.R. § 3.655(b) (2011).  An initial rating claim is classified as an original compensation claim under 38 C.F.R. § 3.655(b).  Fenderson v. West, 12 Vet. App. 119, 125 (1999); Turk v. Peake, 21 Vet. App. 565, 568-70 (2008).  

In this case, the matter was remanded, in part, to provide the Veteran with an examination to assess the current nature and severity of his mental disorder.  The Board's November 2010 Remand specifically advised him that failing to report for a VA examination could have adverse consequences.  The Veteran was informed of his scheduled VA examination in a November 2010 notice that was sent to his last known address of record.  He was again advised of the importance of appearing for his scheduled examination.  However, he failed to report to the scheduled December 2010 VA examination and has not shown good cause for his failure to report.  A January 2012 supplemental statement of the case advised him of the same.  Consequently, the Board will proceed to evaluate his claim based on the evidence of record. 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Laws and Regulations

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the veteran working or seeking work, 38 C.F.R. § 4.2 (2011), and to resolve any reasonable doubt regarding the extent of the disability in the veteran's favor.  38 C.F.R. § 4.3 (2011).  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2011); Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

The Court has also held that, in a claim of disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Board further acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following matters is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

In a March 2008 rating decision, the RO granted entitlement to service connection for bipolar disorder, type II, assigning a 50 percent rating, effective September 13, 2004 (date of claim).  The Veteran appealed the assignment of the initial evaluation for that benefit.  Thereafter, in a December 2009 rating decision, the RO increased the Veteran's evaluation for bipolar disorder to a 70 percent rating, effective September 13, 2004.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2011).

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9432 (2011).

The symptoms listed in Diagnostic Code 9432 are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF of 1-10 is defined as persistent danger of severely hurting self or others (e.g., recurrent violence) or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.

A GAF of 31 to 40 is defined as some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Background and Analysis

VA treatment notes dated in February 1995 detailed complaints of anxiety and depression and listed an impression of cyclonic disorder. 

In an undated statement, a private nurse from Ambria indicated that the Veteran had received four treatment sessions in January 2000, was given a provisional diagnosis of impulse control disorder, and was assigned a GAF score of 58 at that time.  Private treatment records from J. C., M. D., dated in April 2003 showed a diagnosis of acute anxiety and noted that the Veteran was under a lot of stress.

Private inpatient treatment records dated from July to August 2004 from Gateway Regional Medical Center revealed that the Veteran had severe depressive episode followed by a suicide attempt with subsequent hospitalization.  It was indicated that the Veteran was depressed about his divorce, not being able to see his daughter, being unemployed, and having nowhere to live.  The examiner listed diagnoses of major depression, alcohol dependence, and rule out bipolar disorder, assigning a GAF score of 10 on admission and 40 at discharge.

Emergency room records from St. Anthony's Health Center dated in August 2004 detailed that the Veteran was brought in after a panic attack and complained of anxiety.  The discharge summary listed diagnosis of anxiety disorder NOS.

In private treatment records dated from September 2004 to January 2005 as well as a September 2004 psychiatric evaluation report, a private physician, M. B., M.D., listed a diagnosis of severe bipolar disorder II without psychotic features and a history of alcohol dependence as well as assigned GAF scores of 50 and 55.  It was indicated that the Veteran was fully oriented, denied depression or suicidal ideation, and had no psychotic symptoms.  In an additional October 2004 statement, the private physician indicated that the Veteran had a current personality disorder and characterized his condition as resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

Additional private treatment records dated in 2004 and 2005 were also associated with the record.  An August 2004 Integrated Psychological Assessment listed complaints of depression, sleep disruption, lack of motivation, inability to handle stress or manage own affairs, and difficulty maintaining relationships.  He was noted to have paranoid and grandiose thought content and circumstantial thought processes.  The examiner listed diagnoses of bipolar II disorder, alcohol dependence, and personality disorder NOS.  Community counseling notes dated in January and July 2005 showed diagnoses of bipolar II disorder, depression, and alcohol dependence as well as a GAF score of 50. 

An April 2005 SSA disability determination report listed a primary diagnosis of bipolar disorder, indicating that the disability began in December 2003.  SSA records contained a February 2005 psychiatric evaluation from a private psychologist that listed a diagnostic impression of bipolar disorder, currently in depressed phase.  The Veteran was noted to complain of depression associated with episodes of mood swings, irritability, agitation, and hyperactivity.  It was indicated that he was not psychotic or suicidal but did prefer to withdraw and isolate. 

VA treatment notes dated 2001 through 2011 reflected findings of depression, anxiety, agoraphobia without history of panic disorder, alcohol dependence, and bipolar disorder.  In June 2001, he was diagnosed with adjustment disorder with mixed emotions and alcohol abuse and assigned a GAF score of 60.  GAF scores ranging between 50 and 60 were also reported in November 2004, January 2005, and November 2005.  In November 2004, the Veteran reported depression, difficulty sleeping, mood swings, and variable motivation.  He was noted to have normal speech, insight, judgment, and intelligence with no delusions, hallucinations, suicidal ideation, or homicidal ideation.  In January and May 2005, the Veteran complained of variable mood, restlessness, episodes of hypomania, flights of ideas, racing thoughts, no patience, and sleep impairment.  He was noted to exhibit depressed mood and dysphoric affect.  He denied any suicidal ideation, panic attacks, or symptoms of anxiety.  In September 2008, the Veteran had a positive depression screening and complained of sleep impairment.  In June 2010, the examiner noted findings of depression and bipolar disorder while the Veteran denied any symptom changes. It was also noted that he continued to engage in period computer systems employment.

In a January 2006 VA mental disorder examination report, the Veteran complained of a severe depressive episode in August 2004 but indicated that he had a significant improvement since initiating and maintaining mental health treatment.  It was noted that he suffered from unstable mood (when not on medications), sleep impairment, and lack of social interests.  He reported that he did have returning interests in cooking, walking, reading, and watching television and stated that he had no significant suicidal ideation since August 2004.  The Veteran detailed that he had two children, a few friends, a conflicted relationship with his mother, limited contact with his brother, no current significant other, financial problems, limited socialization interests, and was divorced.  He complained of anxiety in confined indoor spaces, loss of interest dealing with the general public, and inability to cope with stresses of computer programming jobs.  Mental status examination findings were listed as casual attire, appropriate grooming, no behavioral agitation, good eye contact, appropriate speech, no disturbance of thought content or processes, no evidence of psychotic symptoms/suicidal ideation/homicidal ideation, cooperative, positive sense of humor, stable affect, and stable mood.  The examiner, a VA clinical psychologist, listed a diagnosis of recurrent major depressive disorder in partial remission and alcohol abuse in current self-reported remission, assigning a GAF score of 58. 

Private treatment records dated in 2006 and 2007 from T. P., M.D. detailed continued treatment for bipolar disorder and anxiety. 

During a December 2007 VA mental disorders examination, the Veteran complained of changing moods, depression, lost interest in relationships with women, and changes in sleep pattern.  He reported that he was twice divorced, unemployed since 2003, had one suicide attempt, has a daughter, lives in an apartment, and has financial problems.  Mental status examination findings were listed as casually dressed, cooperative, appropriate hygiene, unremarkable motor behavior, direct eye contact, appropriate impulse control, normal speech, goal directed thought processes, poor concentration, no serious cognitive deficits, fair judgment and insight, absent psychotic symptomatology, appropriate affect, and no homicidal or suicidal ideation.  The examiner, a VA psychologist, listed a diagnosis of moderate to severe bipolar disorder that interfered with the Veteran's employment and functioning even with his use of medication as well as caused social and industrial adaptability impairment.  His occupational and social impairment were noted to be caused by reduced reliability and productivity with symptoms like mood swings causing impaired judgment and difficulty in establishing and maintaining effective work and social relationships.  He was assigned a GAF score of 55 when on his medications and 50 without medications. 

Lay statements submitted by the Veteran and his family members dated from 2004 to 2010 contained assertions that he had been grossly irresponsible in managing his finances, has an extraordinary ability to manipulate others, left multiple wives and children to fend for themselves, been homeless, attempted suicide on multiple occasions, and exhibited a wide variety of mood swings.




Analysis

As an initial matter, the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so. Mittleider v. West, 11 Vet. App. 181, 182 (1998).  In this case, the Board will attribute all the Veteran's psychiatric symptoms to his service-connected bipolar disorder residuals. 

The Board finds, after a careful review of all pertinent evidence in light of the above-noted criteria, that the Veteran's bipolar disorder symptomatology continues to meet or more nearly approximate the severity of occupational and social impairment contemplated for the 70 percent rating assigned under the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9432 during this time period.  38 C.F.R. § 4.7.

At no point during this appeal, did the Veteran's bipolar disorder symptomatology meet the criteria for a 100 percent rating.  Evidence of record simply does not indicate that the Veteran's bipolar disorder symptomatology is productive of total social and occupational impairment.  The Board acknowledges that the Veteran has in fact, been granted entitlement to a TDIU rating.  However, evidence of record during this time period is reflective of significant but not total social impairment.  The Veteran has been shown to have a few friends, maintain a relationship with family members, work odd jobs from computer programming to landscaping, and exhibit interest in multiple leisure activities.  Indeed, as recently as June 2010, the Veteran reported that he occasionally works in the computer systems field.  Such conveys the notion that he is capable of some social contact much less an ability to work, albeit minimally; and, thereby, that total social and occupational impairment is not established.

Further, none of the evidence of record reflected that the Veteran has exhibited gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; or, memory loss for names of close relatives, own occupation or own name.  The outcome of this decision does not rest on whether or not these symptoms were shown during the appeal period.  Rather, their absence along with a full review of the symptoms that were demonstrated and attributed to the Veteran's bipolar disorder, does guide the Board in determining the proper rating.

While the Veteran has some documented complaints of paranoid and grandiose thought content, circumstantial thought processes, episodes of hypomania, flights of ideas, and racing thoughts, these symptoms have not been shown to affect him on a continuous basis.  In fact, he has repeatedly been shown during the appeal period to exhibit normal speech, insight, judgment, and intelligence with no delusions, hallucinations, suicidal ideation, or homicidal ideation.  While the Veteran's isolated suicide attempt in 2004 does draw concern, a multitude of private and VA treatment records dated before and after that incident showed repeated denials of suicidal ideation.  

The Board has also considered the Veteran's assigned GAF scores.  It is aware that the Veteran was assigned GAF scores of 10 and 40 during his private psychiatric inpatient treatment from July to August 2004 that contemplated a serious suicidal act with clear expectation of death as well as major symptomatology and substantial but not total impairment in social and occupational functioning.  Additional GAF scores assigned from 2001 to 2007 all range between 50 and 60, reflecting moderate to serious symptoms or moderate to serious (but not total) impairment in social or occupational functioning.  Thus, in addition to the specific symptomatology discussed above, the Board finds that the reported GAF scores do not support the assignment of a 100 percent rating during the appeal period. 

Based on the foregoing discussion, the Board finds that Veteran's bipolar disorder symptoms continue to more nearly approximate the rating criteria for 70 percent rating.

The Veteran and his family members also submitted multiple written statements discussing the severity of his service-connected bipolar disorder.  In rendering a decision on this appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran and his family members are competent to report his increased bipolar disorder symptomatology because this requires only personal knowledge as it comes to them through their senses.  Layno, 6 Vet. App. at 470.  However, the clinical evidence of record does not indicate that the assignment of any increased evaluation is warranted.  As the statements from the Veteran and his family members are inconsistent with the evidence of record, the Board finds their assertions of increased bipolar disorder symptoms to lack credibility as well as probative weight.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("In the case of oral testimony, a hearing officer may properly consider the demeanor of the witness, the facial plausibility of the testimony, and the consistency of the witness' testimony with other testimony and affidavits submitted on behalf of the [V]eteran."); Jones v. Derwinski, 1 Vet. App. 210, 217 (1991) (finding that "the assessment of the credibility of the veteran's sworn testimony is a function for the BVA in the first instance").  Thus, evidence of increased bipolar disorder symptomatology has not been established, either through medical or lay evidence, during the appeal period.

For all the foregoing reasons, the Veteran's claim for entitlement to an initial evaluation in excess of 70 percent for bipolar disorder must be denied.  The Board has considered additional staged ratings, under Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2007), but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Board has also considered whether referral for an extraschedular evaluation is warranted.  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

Under the provisions of 38 C.F.R. § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the Board finds that the rating criteria reasonably describe his disability level and symptomatology, and provide for higher ratings for additional or more severe symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the Rating Schedule, and the assigned scheduler evaluation is, therefore, adequate.  Consequently, referral to the Under Secretary for Benefits or the Director, Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted. 


ORDER

Entitlement to an initial rating in excess of 70 percent for bipolar disorder is denied.



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


